DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-13, with respect to the rejection(s) of claim(s) 8-15 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.

Claim Objections
Claim 12 is objected to because of the following informalities:  
“wherein nozzle” should read “wherein the nozzle”  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (US Patent Number 8,347,851) in view of Angelino (US Patent Number 6,394,070).
Regarding claim 8, Okamura discloses an engine system, comprising: 
a fuel injector mounted to a side wall of a combustion chamber of an engine, the fuel injector having an injector body (41) and an injector spool valve (45) positioned to actuate within the injector body (Col. 1, lines 32-40);
a nozzle (C1-C3) physically coupled to the injector body comprising a nozzle inlet (C2) comprising a first oval shape oriented along a first plane and a nozzle outlet (C1, C3) comprising a second oval shape oriented along a second plane perpendicular to the first plane (as shown in Figure 1, the cross-sectional shape is depicted as circular which includes ovals);
a fuel outlet (between Z1 and the spool valve 48) of the injector spool valve shaped to flow fuel to different portions of the nozzle inlet based on an actuation of the injector spool valve (as shown in Figure 1); and
a controller (50) with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to:
actuate the injector spool valve in a first direction during an intake stroke of a piston positioned to oscillate within the combustion chamber (Col. 2, lines 17-29); and
actuate the injector spool valve in a second direction, opposite the first direction, during a compression stroke of the piston (Col. 2, lines 17-29).
	Okamura does not disclose a body of the injector spool valve positioned within the injector body. 
	Angelino discloses a spool valve (50) having a body positioned in the body (11) of an injector (10). 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Okamura to house the spool valve within the injector body, because this is a configuration would predictably allow function of the spool valve without a change to its operation and because this configuration is well-known in the art. 
Regarding claim 9, Okamura further discloses wherein the first direction is a clockwise direction relative to a central axis of the injector spool valve, and where the second direction is a counterclockwise direction relative to the central axis, and where the central axis is parallel to the first plane (as shown in Figure 7). 
Regarding claim 10, Okamura further discloses wherein the first direction is away from a bottom surface of the injector body parallel to a central axis of the injector spool valve, and where the second direction is toward the bottom surface parallel to the central axis (as shown in Figure 7).
Regarding claim 13, Okamura further discloses wherein the fuel outlet flows fuel to a bottom portion of the nozzle inlet at an early stage of the intake stroke, to the bottom portion and a middle portion of the nozzle inlet at an early-middle stage of the intake stroke, to the middle portion and a top portion of the nozzle inlet at a middle-late stage of the intake stroke, and to the top portion of the nozzle inlet at a late stage of the intake stroke (Col. 2, lines 17-29). 
Regarding claim 14, Okamura further discloses wherein the nozzle is positioned within the injector body, and the fuel outlet flows fuel to the top portion of the nozzle inlet during an early stage of the compression stroke, to the middle portion and the top portion of the nozzle inlet during an early-middle stage of the compression stroke, to the middle portion and the bottom portion of the nozzle 
Regarding claim 15, Okamura further discloses wherein the fuel outlet comprises a curved rectangular shape (Z1), wherein the curved rectangular shape comprises curved longitudinal and lateral sides, and where an angle formed between an intersection of the curved longitudinal and lateral sides is greater than or less than 90 degrees. 
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (US Patent Number 8,347,851) in view of Angelino (US Patent Number 6,394,070) and further in view of Siuchta (US Patent Application Publication 2011/0030635).
	Regarding claim 11, Okamura and Angelino disclose the system of claim 8 as discussed above. Okamura further discloses wherein the nozzle outlet faces a cylinder head, and where a central line of the nozzle outlet is perpendicular to an axis along which the piston oscillates (Col. 1, lines 32-40). Okamura and Angelino do not disclose wherein the first oval shape and the second oval shape are cross-sectional shapes. 
	Siuchta discloses an engine system comprising a fuel injector having a nozzle comprising a nozzle inlet of a first oval shape and a nozzle outlet of a second oval shape, the first and second oval shapes being cross-sectional shapes (as shown in Figures 4-6). 
	Siuchta teaches that the nozzle inlet and outlet shapes reduce coking around the nozzle holes to prevent a reduction in flow through, thereby preventing a limiting of engine performance [0028]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second oval shapes disclosed by Okamura using the design disclosed by Siuchta to prevent a reduction in engine performance by preventing coking therein. 

	Siuchta discloses a nozzle (132) positioned radially between the fuel outlet of an injector spool valve (110) and an injector body (120). 
	Siuchta teaches that the fuel outlet of the injector spool valve is positioned to communicate with an intensification chamber to raise the pressure of the fluid to its final pressure for injection [0005-0006]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to position the nozzle between the fuel outlet of the spool valve and the injector body so that the spool valve outlet feeds to an intensification chamber because an intensification chamber can be used to raise the fluid to its final pressure for injection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747